Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
El recurso de epígrafe plantea la delicada cuestión sobre si, una vez un tribunal determina que una acción laboral en daños y perjuicios por discrimen político planteada den-tro de un pleito de reclamación de salarios debe ser trami-tada por la vía ordinaria, es compulsorio que las demás reclamaciones de índole propiamente laboral incluidas en la acción también se ventilen por la vía ordinaria, o si éstas pueden tramitarse por el procedimiento sumario estable-cido en la Ley Núm. 2 de 17 de octubre de 1961 (32 L.RR.A. see. 3118 et seq.) (en adelante la Ley Núm. 2).
*852Por entender que los tribunales tienen discreción para separar la acción laboral de daños y perjuicios de la recla-mación laboral propiamente, de manera que la primera se ventile por la vía ordinaria y la segunda se tramite suma-riamente al amparo de la Ley Núm. 2, supra, y entender, además, que la mayoría de este Tribunal ha aplicado e in-terpretado incorrectamente el alcance de nuestros pronun-ciamientos en Berrios v. González et al., 151 D.P.R. 327 (2000), disentimos.
HH
Este caso comenzó con una querella presentada por los Sres. Juan G. Rodríguez, Ramón Pimentel y Samuel Carrion (en adelante los querellantes o recurridos), todos ellos empleados gerenciales de la Autoridad Metropolitana de Autobuses (en adelante la AMA), contra la AMA y los Sres. Héctor R. Rivera,(1) Santos M. Delgado,(2) Alfredo Lu-go(3) y Fernando Pérez(4) (en adelante los querellados o peticionarios). Éstos fueron demandados en su carácter ofi-cial y en su carácter personal.
La querella se presentó el 22 de abril de 1998 al amparo del procedimiento sumario establecido en la Ley Núm. 2, supra. Los querellantes alegaron no haber recibido au-mento de sueldo durante los siete (7) años anteriores a la presentación de la querella, en violación a la Ley de Retri-bución Uniforme, Ley Núm. 89 de 12 de julio de 1979 (3 L.P.R.A. see. 760 et seq.) (en adelante la Ley Núm. 89 o Ley de Retribución Uniforme), y que no habían recibido paga por trabajo realizado durante el periodo de tomar alimen-tos, en violación a la Ley sobre la Jornada de Trabajo en *853Puerto Rico, Ley Núm. 379 de 15 de mayo de 1948, según enmendada, 29 L.P.R.A. see. 271 et seq. (en adelante la Ley Núm. 379).
Los querellantes también adujeron que no se les había aumentado el sueldo ni se les había ascendido de puesto en la AMA debido a que su afiliación política era distinta a la de los querellados, mientras que otros empleados gerencia-les, identificados con la afiliación política de la autoridad nominadora, sí habían recibido ascensos y aumentos de sueldo durante ese periodo. Alegaron que estas acciones constituyeron discrimen por ideas políticas, en violación a la Constitución del Estado Libre Asociado de Puerto Rico y la Ley Antidiscrimen, Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151) y les causaron a los querellan-tes daños, sufrimientos y angustias mentales por la canti-dad de cien mil dólares ($100,000).
Todos los querellados, con excepción del Sr. Fernando Pérez, solicitaron bajo juramento al tribunal, el 28 de abril de 1998, una prórroga de treinta (30) días para contestar la querella. En la solicitud hicieron constar que estaban com-pareciendo en su carácter oficial y que, en cuanto a la re-clamación en su carácter personal, habían solicitado la re-presentación legal del Secretario de Justicia, de acuerdo con la Ley Núm. 9 de 26 de noviembre de 1975 (32 L.P.R.A. see. 3085 et seq.) (en adelante Ley Núm. 9). La prórroga les fue concedida el 5 de mayo de 1998.
Por su parte, el Sr. Fernando Pérez compareció, por de-recho propio, el 8 de mayo de 1998, mediante escrito titu-lado “Comparecencia especial y solicitud de prórroga”. En dicho escrito solicitó bajo juramento una prórroga de veinte (20) días para contestar la querella. Señaló, además, que había solicitado representación del Secretario de Jus-ticia al amparo de la Ley Núm. 9, supra, y que, a la fecha de su comparecencia ante el tribunal, no había recibido contestación del Departamento de Justicia. El 13 de mayo de 1998, el tribunal le concedió la prórroga solicitada, ad-*854virtiéndole que antes de vencerse, debía informar al tribunal y, si fuese necesario, solicitar otra prórroga bajo juramento.
Así las cosas, el 2 de junio de 1998 la AMA y los demás querellados, con excepción del Sr. Fernando Pérez, contes-taron la querella. En su contestación negaron la mayor parte de las alegaciones de los querellantes, incluyendo los daños alegados. Señalaron, además, que la Ley Núm. 2, supra, no aplicaba al caso y que, por tratarse de una recla-mación compleja, ésta debía tramitarse bajo las normas del procedimiento civil ordinario, y no bajo el trámite sumario establecido en la Ley Núm. 2, supra. En consecuencia, so-licitaron al tribunal que declarase no ha lugar la querella y ordenase la tramitación del caso por la vía ordinaria.
Por su parte, el 8 de junio de 1998, los querellantes so-licitaron que se anotara la rebeldía contra el Sr. Fernando Pérez, por éste haber solicitado una prórroga fuera del tér-mino de diez (10) días que establece la Ley Núm. 2, supra, para contestar la querella o solicitar una prórroga, y por no haber comparecido ante el tribunal dentro de la prórroga de veinte (20) días que el tribunal le concedió. Los quere-llantes también solicitaron que se anotara la rebeldía a los demás querellados en su carácter personal, por éstos no haber contestado la querella en dicho carácter dentro del término de diez (10) días establecido en la Ley Núm. 2, supra.
Luego de varios trámites procesales, el 2 de julio de 1998, el tribunal de instancia emitió una resolución en la cual declaró con lugar la solicitud de los querellados de tramitar el caso por la vía ordinaria, debido a que “la com-plejidad del caso amerita un amplio descubrimiento de prueba, máxime cuando existen alegaciones de discrimen por razones políticas”.(5) Además, el tribunal se negó a ano-tar la rebeldía a los querellados en su carácter personal, y *855les concedió a éstos un término adicional de diez (10) días para contestar la demanda. (6)
De esta determinación, los querellantes presentaron re-curso de certiorari ante el Tribunal de Circuito de Apela-ciones (en adelante el Tribunal de Circuito). Dicho foro de-terminó que la reclamación laboral en daños por discrimen político debía ser tramitada por la vía ordinaria. No obs-tante, con respecto a las reclamaciones de salarios bajos las Leyes Núms. 89 y 379, supra, concluyó que éstas de-bían tramitarse mediante el procedimiento sumario de la citada Ley Núm. 2. Por último, determinó que procedía anotar la rebeldía a todos los querellados en su carácter personal.
Los querellados presentaron una moción de reconside-ración, la cual fue denegada. Inconformes, la AMA y los Sres. Héctor R. Rivera, Santos M. Delgado y Alfredo Lugo recurrieron ante nos mediante recurso de certiorari. (7) Ale-garon, en síntesis, que el Tribunal de Circuito erró al de-terminar que la reclamación laboral debía tramitarse bajo la Ley Núm. 2, supra, y al ordenar la anotación de rebeldía a los querellados en su carácter personal.
El 12 de febrero de 1999 dictamos una orden dirigida a los querellantes y recurridos, para que mostraran causa por la cual no debía revocarse la sentencia recurrida con excepción de la determinación hecha en dicha sentencia res-pecto a que la causa de acción por discrimen se tramitara por la vía ordinaria. Oportunamente éstos comparecieron, y estando en posición de resolver, el Tribunal procedió a así hacerlo. La mayoría determinó que todas las reclamacio-nes de la querella debían tramitarse por la vía ordinaria, incluyendo aquellas que son de carácter exclusivamente laboral en concepto de salarios dejados de percibir. Consi-*856deramos que este curso de acción está en contra de las disposiciones de la Ley Núm. 2, supra, y su jurisprudencia interpretativa, por lo cual disentimos.
I — i I — I
La Sec. 1 de la Ley Núm. 2, supra, establece un proce-dimiento de carácter sumario para los casos en que “un obrero o empleado tuviere que reclamar de su patrono cualquier derecho o beneficio, o cualquier suma por con-cepto de compensación por trabajo o labor realizados para dicho patrono, o por compensación en caso de que dicho obrero o empleado hubiere sido despedido de su empleo sin justa causa”. 32 L.P.R.A. see. 3118. Esta ley “provee un mecanismo procesal sumario mediante el cual se persigue lograr la rápida consideración y adjudicación de querellas presentadas por empleados u obreros contra sus patronos”. Rodríguez v. Syntex P.R., Inc., 148 D.P.R. 604, 612 (1999). Véase Rivera v. Insular Wire Products Corp., 140 D.P.R. 912, 921 (1996).
Al resolver controversias en relación con la Ley Núm. 2, supra, siempre hemos tomado en consideración los objeti-vos del procedimiento sumario en ella dispuesto. Hemos indicado que “la naturaleza de este tipo de reclamación exige celeridad en su trámite para así alcanzar los propó-sitos legislativos de proteger el empleo, desalentar el des-pido sin justa causa y proveer al obrero así despedido re-cursos económicos entre un empleo y otro”. Rodríguez v. Syntex PR., Inc., supra, pág. 612. Reiteradamente hemos expresado que “[l]a esencia y médula del trámite fijado para casos sobre reclamaciones de salarios consagrado en la Ley Núm. 2 ... constituye el procesamiento sumario y su rápida disposición. Desprovisto de esta característica, re-sulta un procedimiento ordinario más”. Díaz v. Hotel Mira-mar Corp., 103 D.P.R. 314, 316 (1975). Véanse: Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737, 742 (1994); Srio. *857del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660, 665 (1987); Rodríguez v. Syntex P.R., Inc., supra, pág. 612.
Como vemos, este Tribunal ha sido enfático respecto a la importancia de fortalecer el carácter sumario de las recla-maciones laborales al amparo de la Ley Núm. 2, supra, de manera que el obrero o empleado pueda tramitar con cele-ridad su reclamación de salarios y ver así vindicados sus derechos. Es por esta razón que, de acuerdo con la ley, he-mos sido estrictos al exigir el cumplimiento específico con los términos expeditos establecidos en ésta. Así, resolvimos en Díaz v. Hotel Miramar Corp., supra, que los tribunales no tienen jurisdicción para considerar una solicitud de pró-rroga presentada tardíamente, y que no es necesario el re-quisito de notificación previa para dictar sentencia en re-beldía cuando una parte no ha contestado la querella dentro de los términos establecidos en la Ley Núm. 2, supra. También hemos validado la exigencia de que el pa-trono presente todas las defensas afirmativas que tenga en una sola alegación responsiva, para así evitar “que el pa-trono dilate innecesaria y viciosamente los procedimientos”. Srio. del Trabajo v. J.C. Penney Co., Inc., supra, pág. 670. Además determinamos que las decisiones interlocutorias de los tribunales de instancia en casos que se ventilan bajo la Ley Núm. 2, supra, no son revisables excepto cuando éstas sean dictadas sin jurisdicción o cuando los fines de la justicia lo requieran. Dávila, Rivera v. Antilles Shipping, Inc., 147 D.RR. 483 (1999).(8)
Sin embargo, el patrono no está desprovisto de remedios bajo la Ley Núm. 2, supra. Una vez más reiteramos que el procedimiento sumario “no es, ni puede ser, una carta en blanco para la concesión de remedios a obreros que no han justificado adecuadamente, mediante alegaciones o *858prueba, hechos que avalen su derecho a lo reclamado”. Rivera v. Insular Wire Products Corp., supra, pág. 928. Véase Díaz v. Hotel Miramar Corp., supra, pág. 324. Lo verdade-ramente fundamental en estos casos es salvaguardar, en la medida de lo posible, el carácter sumario del procedimiento de reclamación laboral, sin perder de vista que el trámite sumario fue diseñado para favorecer más al obrero que al patrono, en razón de la inequidad económica entre éstos, pero sin privar al patrono de su derecho a defenderse adecuadamente. Véase Rivera v. Insular Wire Products Corp., supra, págs. 922-923.
Por otra parte, también hemos resuelto que existen cier-tas reclamaciones laborales que, por su naturaleza com-pleja, deben tramitarse por la vía ordinaria. En Hernández v. Espinosa, 145 D.P.R. 248, 277 esc. 23 (1998), resolvimos que el tribunal
... al confrontarse con una demanda en la que se han in-cluido varias reclamaciones al amparo de distintas leyes labo-rales, [puede] separarlas, y resolver algunas por el procedi-miento sumario de la Ley Núm. 2, supra, como por ejemplo, la reclamación bajo la Ley Núm. 80, mientras continúa con las otras, que pueden ser más complicadas, por la vía ordinaria.
En este sentido, expresamos que:
[L]os tribunales, al confrontarse con querellas o demandas con causas de acción y partes múltiples, tienen amplia discre-ción sobre el manejo del caso con el propósito de lograr la resolución de éste de la forma más justa, rápida y económica posible. Pueden separar causas de acción o controversias, con-solidar trámites, determinar a la luz de las circunstancias de cada caso, si se trata de controversias sencillas que cualifican para verse por un trámite sumario especial o si se trata de casos complicados o complejos que deben proceder por la vía ordinaria y hasta de ser objeto de un manejo especial. (Enfasis suplido.) Rivera v. Insular Wire Products Corp., supra, págs. 929-930. Véase Pinero v. A.A.A., 146 D.P.R. 890 (1998).
Como vemos, en el ejercicio de su discreción, el tribunal tiene facultad para separar reclamaciones hechas bajo va-*859rias leyes laborales, de acuerdo con su complejidad, de ma-nera que unas se tramiten mediante la vía ordinaria y otras, bajo el procedimiento sumario.
Ahora bien, en Berrios v. González et al., supra, por pri-mera vez tuvimos la oportunidad de examinar si procedía o no excluir del trámite sumario una reclamación por daños y perjuicios por angustias mentales que formaba parte de un pleito de reclamación de salarios instado bajo la Ley Núm. 2, supra. Allí resolvimos que como de ordinario una reclamación por angustias mentales requiere un amplio descubrimiento prueba, tanto para establecer los méritos de la reclamación como para poder defenderse adecuada-mente de ésta, los tribunales tenían discreción para decidir si dicha reclamación se tramitaba bajo la Ley Núm. 2, supra, o si por el contrario, debía verse por la vía ordinaria.
En ese caso expresamos que “una determinación de que una querella laboral que contiene una reclamación en con-cepto de angustias mentales no puede ser adjudicada por la vía sumaria, de ordinario, hace necesario que las demás reclamaciones formuladas en la querella también sean sus-traídas del procedimiento sumario”. (Énfasis suplido.) Be-rrios v. González et al., supra, pág. 346. Este lenguaje pa-rece indicar que una vez se hace la determinación de que la reclamación en daños por angustias mentales se tramitará por la vía ordinaria, las reclamaciones laborales también deben ser sustraídas del trámite sumario.
No obstante, nuestra conclusión específica en ese caso fue que:
[E]n aquellos procedimientos judiciales instados bajo leyes de índole laboral que, por su naturaleza particularmente com-pleja —como por ejemplo, cuando se reclama compensación por angustias mentales— y que ... su correcta adjudicación requiera que alguna de las reclamaciones sea adjudicada de forma ordinaria, todas las reclamaciones incluidas con ella pueden ser sustraídas del proceso sumario y ser resueltas de forma ordinaria. (Énfasis suplido.) Berrios v. González et al., supra, pág. 348.
*860Nuestros pronunciamientos en Berrios v. González et al., supra, no tienen el alcance que la mayoría pretende darles. A la luz de este caso, el tribunal tiene discreción para separar la causa de acción por angustias mentales de la reclamación salarial, y tramitarla por la vía ordinaria. Esto no significa que sea obligatorio que al separar la ac-ción laboral en daños para tramitarla por la vía ordinaria, de manera automática la reclamación laboral propiamente tenga que verse bajo las normas del procedimiento civil ordinario. El tribunal puede separar la causa de acción laboral en daños de la reclamación laboral propiamente, sin que venga obligado a remover dicha reclamación labo-ral de un procedimiento a otro.
El efecto práctico de la interpretación de la mayoría, a los efectos de que Berrios v. González et al., supra, hace obligatorio que la reclamación laboral se tramite por la vía ordinaria una vez se determina que la acción en daños y perjuicios incluida en la reclamación debe verse mediante el trámite ordinario, será que cuando el obrero tenga una reclamación laboral bona fide y, además, una causa de ac-ción en daños por angustias mentales, la reclamación labo-ral no podrá tramitarse bajo el procedimiento sumario, a pesar de las graves necesidades económicas que pueda te-ner el obrero, ya que, como regla general, las acciones en daños son complejas, requieren un amplio descubrimiento de prueba y, por ende, tardan más. Este resultado no es compatible con el propósito de la citada Ley Núm. 2 y la interpretación que este Tribunal consistentemente ha he-cho de ella.
Nada impide que los tribunales, en el ejercicio de su discreción, tramiten las reclamaciones de laborales propia-mente al amparo de la Ley Núm. 2, supra, y la acción la-boral en daños bajo las reglas del procedimiento civil ordinario. No podemos perder de vista que la reclamación laboral propiamente no deja de serlo porque la querella in-cluya una acción en daños y perjuicios que surja bajo al-*861guna ley laboral. Si bien es cierto que, como muy bien in-dicamos en Berrios v. González et al., supra, tramitar una reclamación por la vía ordinaria y otra por la vía sumaria podría implicar una duplicación de procedimientos y, ade-más, ser desventajoso para el patrono por éste tener que comparecer y defenderse en dos (2) procedimientos distin-tos, no es menos cierto que estas desventajas son conside-rablemente menores en relación con las implicaciones que tiene para el obrero la interpretación que hace la mayoría en este caso.
Para todos los efectos, si el obrero tiene contra su pa-trono una reclamación laboral propiamente, como por ejemplo, una en concepto de salarios dejados de percibir, y además una reclamación en daños y perjuicios por angus-tias mentales que surja bajo una ley laboral, y decide pre-sentar ambas acciones, esto implicaría una renuncia tácita del obrero a que su reclamación laboral propiamente se tramite bajo la Ley Núm. 2, supra. En definitiva, si el obrero interesa acogerse al procedimiento sumario, tendrá que optar por no presentar su acción laboral en daños y perjuicios, ante la posibilidad de ver postergado el pago de los salarios o beneficios a los que pueda tener derecho en virtud del trámite ordinario por el cual se encausará la acción en daños.
La interpretación que hace la mayoría del alcance de Berrios v. González et al., supra, limita sustancialmente los derechos del obrero, sobretodo tomando en consideración que, por lo general, los hechos en los cuales se fundamen-tan las acciones en reclamación de salarios son de fácil comprobación por parte del patrono, razón por la cual no se justifica que dichas reclamaciones se tramiten por la vía ordinaria. Véase Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959).(9) Promover la economía procesal es encomiable y *862necesario, pero en aras de ésta no debemos lesionar los derechos legítimos de las partes en el litigio. Esto es espe-cialmente importante en casos bajo la Ley Núm. 2, supra, cuyo trámite sumario persigue proveer al obrero “unos me-dios económicos para la subsistencia de éste y su familia en la etapa de transición entre empleos”. Rivera v. Insular Wire Products Corp., supra, pág. 923.
Particularmente en casos como el de autos, no tiene jus-tificación de clase alguna el que se tramite la reclamación laboral propiamente por la vía ordinaria. Aquí, los hechos en los que se fundamenta la acción de discrimen son inde-pendientes de las reclamaciones de índole laboral propia-mente hechas por los empleados querellantes. En este caso, si se prueba que los empleados querellantes efectiva-mente trabajaron durante el periodo de tomar alimentos, y que cumplían con los requisitos para aumentos de sueldo de acuerdo al principio de retribución uniforme, éstos ten-drán derecho a recibir las sumas adeudadas, independien-temente de que se pruebe o no que existió el discrimen por ideas políticas que ellos alegan les causó sufrimientos y angustias compensables.(10)
Además, nada impide que en estos casos, luego de una determinación inicial de separar las causas de acción, unas bajo la Ley Num. 2, supra, y otras por la vía ordinaria, el tribunal se convenza durante el trámite y, de acuerdo con las alegaciones de las partes, que los mejores intereses de *863la justicia justifiquen que la totalidad de la acción se lleve por la vía ordinaria o por la vía sumaria, y emita una orden a estos efectos. Lo que no debe ocurrir es que el tribunal haga una determinación automática de que la reclamación laboral propiamente deberá tramitarse por la vía ordinaria porque una acción laboral en daños y perjuicios al amparo de otras leyes laborales sea parte de dicha reclamación.
El procedimiento que sigan los tribunales al tramitar este tipo de acciones debe ser flexible, tomando en conside-ración tanto los propósitos de la legislación laboral como la necesidad de que ambas partes tengan un juicio justo con la debida protección a sus intereses. Para determinar si una reclamación laboral que incluya un acción de daños y perjuicios debe o no tramitarse por la vía ordinaria, los tribunales deberán considerar si de las alegaciones surge que la acción laboral por daños es una de naturaleza com-pleja; si las reclamaciones (de índole laboral propiamente y la de daños) se fundamentan en hechos o prueba distintos; o si los hechos en que se fundamenta cada reclamación, aunque relacionados, no necesariamente dependen unos de otros para la correcta adjudicación de las respectivas controversias.
Los tribunales pueden tomar en consideración éstos y otros factores, dependiendo de las circunstancias particu-lares de cada caso, y siempre teniendo en cuenta los mejo-res intereses de la justicia, con especial énfasis en el inte-rés público de proteger al obrero y de que se cumpla con la norma procesal de que los trámites judiciales deben reali-zarse de forma justa, rápida y económica.(11)
De acuerdo con la exposición que antecede, considera-mos que la decisión del Tribunal de Circuito, ordenando la tramitación de la reclamación de salarios mediante el trá-mite sumario dispuesto en la Ley Núm. 2, supra, y la ac-ción laboral en daños por discrimen político mediante la vía ordinaria, es jurídica y procesalmente correcta. Las *864causas de acción en este caso deben separarse tal y como concluyó el foro recurrido.
La conclusión de que la reclamación laboral propia-mente debe tramitarse mediante el procedimiento sumario hace necesario atender varias controversias subyacentes en el caso; es decir, las alegaciones de que a los empleados querellantes no les aplican las citadas Ley Núm. 2 y Ley Núm. 379, y si, tal como alegan los peticionarios, la Ley de Retribución Uniforme no le aplica a la AMA. Estas deter-minaciones son decisivas en el caso, toda vez que si el pro-cedimiento de la Ley Núm. 2, supra, no es oponible a los querellados, o las reclamaciones de índole laboral propia-mente no proceden, no hay razón por la cual ordenar el trámite sumario. Además, es principio rector de nuestro ordenamiento que “los tribunales concederán lo que pro-ceda en derecho, no lo que se les solicita”. Marín v. Fastening Systems, Inc., 142 D.RR. 499, 513 (1997).
HH HH HH

Disponibilidad de los beneficios de la Ley Núm. 2 para los empleados querellantes

A. Los querellados alegaron que los empleados quere-llantes no podían acogerse al procedimiento sumario esta-blecido en la Ley Núm. 2, supra, por ser éstos “ejecutivos y/o administradores”. No les asiste la razón.
La See. 2 de la Ley Núm. 2, supra, define los términos “obrero” y “empleado” de la manera siguiente:
La palabra “obrero” comprenderá todo trabajador manual, de cualquier sexo y a aquellas personas naturales que estuvie-ren empleados en servicios u ocupaciones domésticas, y la pa-labra “empleado”, que se usa en su acepción más amplia, com-prenderá, entre otros, a toda clase de artesano, empleado o dependiente de comercio o industria. 32 L.P.R.A. see. 3119.
Este Tribunal interpretó la disposición citada en Piñero v. A.A.A., supra, pág. 903, disponiendo que:
*865... [D]ado que el alcance de la Ley Núm. 2, supra, ha sido extendido estatutariamente para abarcar diversas reclamacio-nes de índole obrero patronal, no tan sólo reclamaciones de salarios; que la definición de empleado provista en ella no ex-cluye expresamente de sus disposiciones a los administrado-res, ejecutivos ni a los profesionales y que dispone, además, que dicho término se utilizará en su acepción más amplia, con-cluimos que éste incluye a los ejecutivos. Abona a nuestra con-clusión el hecho de que la Ley Núm. 2, supra, es una de carác-ter reparador y, por lo tanto, debe interpretarse liberalmente. (Enfasis en el original.)
Como vemos, hemos interpretado el término “empleado” de manera abarcadora para determinar precisamente cuá-les empleados están cubiertos bajo la Ley Núm. 2, supra. Así, debemos concluir que, en este caso, los querellantes sí pueden acogerse al procedimiento sumario establecido en esta ley, aunque se determinase que, como gerenciales de la AMA, se pueden clasificar como “ejecutivos”, “adminis-tradores” o “profesionales”, ya que dicha clasificación no es incompatible de con los beneficios que ofrece la referida ley.
B. Por otra parte, los querellados —Héctor R. Rivera, Santos M. Delgado, Alfredo Lugo y Fernando Pérez— ale-garon en la contestación a la querella que no eran patrono de los querellantes, por lo cual no les aplicaba el procedi-miento sumario de la citada Ley Núm. 2. Este plantea-miento hay que examinarlo cuidadosamente a la luz de las reclamaciones específicas de los empleados querellantes.
La Ley Núm. 2, supra, ofrece un procedimiento expedito para que los empleados reclamen derechos y beneficios de su patrono, o cualquier compensación por trabajo realizado para el patrono. 32 L.P.R.A. see. 3118. Al examinar las dis-posiciones de esta ley encontramos que, aunque define los conceptos “obrero” y “empleado”, no define el término “patrono”.
Sin embargo, la falta de dicha definición no es una de-ficiencia en la ley, sino más bien una precaución debido a la naturaleza y propósitos de ésta. La Ley Núm. 2, supra, es un estatuto “estrictamente de procedimiento ... para deli-*866mitar su ámbito de aplicación hay que recurrir a las leyes especiales que establecen el derecho sustantivo de los empleados”. Piñero v. A.A.A., supra, pág. 214. Por consi-guiente, una vez el empleado se acoge a los beneficios de la Ley Núm. 2, supra, el factor decisivo para determinar si dicho procedimiento es oponible a un querellado en particular es la naturaleza del derecho sustantivo reclamado mediante el trámite sumario, o sea, la disposición legal en controversia. Así, pues, y en lo que aquí nos ocupa, bajo la Ley Núm. 2, supra, “patrono” será aquella persona que está autorizada o llamada en ley para conceder el remedio de índole laboral que el empleado querellante está solici-tando a través del procedimiento sumario.
Al examinar la Ley Núm. 379, supra, y la Ley de Retri-bución Uniforme vemos que éstas conceden remedios que conciernen estrictamente salarios alegadamente dejados de percibir por los empleados reclamantes. Por lo tanto, en cuanto a estas reclamaciones es la AMA, como autoridad nominadora, la única querellada con autoridad para conce-der los derechos reclamados por los empleados. Los quere-llantes no pueden reclamar dichos beneficios de los demás querellados personalmente, porque éstos simplemente no tienen autoridad en ley para concederlos. En consecuencia debemos concluir que en lo que respecta a estas reclama-ciones, los querellados Héctor R. Rivera, Santos M. Delgado, Alfredo Lugo y Fernando Pérez no son patrono y, por lo tanto, tampoco están sujetos al trámite bajo la citada Ley Núm. 2.
Ahora bien, la situación es distinta cuando se trata de estatutos laborales que prohíben el discrimen en el empleo. En Rosario v. Dist. Kikuet, Inc., 151 D.P.R. 634 (2000), este Tribunal resolvió expresamente que la definición de “patro-no” en las leyes que prohíben el discrimen en el empleo(12) *867incluye, no solamente a la autoridad nominadora propia-mente dicha, sino también a los supervisores, oficiales, ad-ministradores y agentes del patrono que hayan incurrido específicamente en la conducta discriminatoria prohibida por estas leyes. Por consiguiente, en los casos en que la causa de acción por discrimen se tramite bajo el procedi-miento sumario de la Ley Núm. 2, supra, todos los quere-llados que se puedan clasificar bajo la amplia definición de patrono aplicable a estos estatutos estarán sujetos al trá-mite sumario.
En el caso de marras, existe una reclamación por discri-men político bajo la Ley Núm. 100, supra. El remedio sus-tantivo que provee esta ley está disponible contra cual-quier querellado que se pueda clasificar dentro del concepto “patrono” aplicable a las leyes laborales anti-discrimen. Dada la aparente naturaleza de las funciones de los aquí querellados en la AMA, todos ellos son patrono bajo la Ley Núm. 100, supra, y, por consiguiente, de ha-berse ventilado la causa de acción por discrimen bajo el procedimiento de la Ley Núm. 2, supra, todos los querella-dos hubiesen estado sujetos a cumplir con los términos y las condiciones del trámite sumario.
Atendidos estos extremos, es necesario determinar si las leyes bajo las cuales los querellantes han reclamado derechos, o sea, la Ley Núm. 379, supra, y la Ley de Retri-bución Uniforme aplican a este caso.
IV

Derechos de los empleados querellantes bajo la Ley Núm. 379

A. Según se desprende de las alegaciones de la quere-lla, los querellantes se desempeñaban como “empleados ge-renciales de carrera” en la AMA, y reclamaron el pago por trabajo realizado durante el periodo de tomar alimentos, que según éstos, la AMA no les pagó, en violación al Art. 14 *868de la Ley Núm. 379, supra, 29 L.P.R.A. see. 283. También alegan que se les redujo el periodo de tomar alimentos a sólo media hora. Por su parte, los querellados alegaron que los empleados querellantes no pueden reclamar derechos bajo la Ley Núm. 379, supra, por ser éstos “ejecutivos y/o administradores”.
El Art. 19 de la Ley Núm. 379, supra, indica que a los efectos de esta ley, el concepto empleado “[i]ncluye a todo empleado, obrero, jornalero, artesano, trabajador, ofici-nista, dependiente de comercio, y a toda persona empleada mediante salario, sueldo, jornal, u otra forma de compen-sación en cualquier ocupación, establecimiento, negocio o industria”. 29 L.P.R.A see. 288(1). Dicha sección establece además que no se considerará empleado a “ejecutivos, ad-ministradores ni profesionales, según éstos sean definidos por la Junta de Salario Mínimo de Puerto Rico”. íd.
El Reglamento Núm. 13 de la Junta de Salario Mínimo, en sus Arts. Ill, IV y V, define lo que es un “ejecutivo”, “administrador” y “profesional”, respectivamente, pero no dispone específicamente si un gerencial de una agencia se clasifica bajo alguna de estas categorías. Tampoco surge del expediente de este caso qué funciones específicas reali-zaban los empleados querellantes al momento de presentar la querella, de manera que se pueda hacer una determina-ción sobre si sus funciones corresponden a las de un em-pleado u obrero cubierto por la Ley Núm. 379, supra, o si por el contrario, sus funciones como gerenciales se acercan más a las funciones de un “ejecutivo”, “administrador” o “profesional”, categorías exentas de la aplicación de la Ley Núm. 379, supra.
Sin embargo, la experiencia ordinaria nos hace pensar que un gerencial de una corporación pública no es un obrero común y corriente de ésta. Por lo general, los geren-ciales tienen funciones que suelen estar relacionadas con la administración central de la corporación, de más enver-gadura que las de un empleado regular. Esta realidad nos *869hace, cuanto menos, albergar dudas sobre si estos emplea-dos gerenciales pueden efectivamente reclamar derechos bajo las disposiciones de la Ley Núm. 379, supra.
B. No obstante, el Art. 16, Sec. 16.2 del Reglamento de Personal de la Autoridad Metropolitana de Autobuses (en adelante Reglamento de la AMA)(13) indica que todo em-pleado tendrá una (1) hora para tomar alimentos durante su jornada regular diaria, y cualquier empleado que, por una situación de emergencia, preste servicios durante dicho periodo, será compensado “acorde con la reglamenta-ción establecida para la compensación de trabajo extraordinario”. Dicho reglamento también establece que “se podrá reducir a media (1/2) hora el período de tomar alimentos en los casos apropiados”.
Estas disposiciones del Reglamento de la AMA son aná-logas a las disposiciones de la Ley Núm. 379, supra, bajo las cuales los querellantes y recurridos reclamaron dere-chos en este caso. Así, aun cuando los empleados quere-llantes pudieran no estar cubiertos por la Ley Núm. 379, supra, el Reglamento de la AMA sí dispone para el disfrute del periodo de tomar alimentos y el pago de tiempo extra si el empleado trabaja durante dicho periodo. Este derecho surge del reglamento sin que parezca haber distinción al-guna entre la clasificación o categorías de empleados.
V

Aplicación de la Ley Núm. 89 a los empleados de la AMA

A. Por otra parte, los empleados querellantes alegaron que se les violaron sus derechos bajo la Ley de Retribución Uniforme, al no concedérseles los aumentos de sueldo co-rrespondientes a su puesto y escala salarial, en compara-ción con otros empleados gerenciales de la AMA que sí re-*870cibieron aumentos de sueldo durante los siete (7) años anteriores a la presentación de la querella. Los peticiona-rios, por su parte, sostienen que la Ley de Retribución Uni-forme no aplica a la AMA.
La Ley de Retribución Uniforme dispone que ésta “pro-veerá a los empleados del servicio público cubiertos por el Sistema de Personal ... un tratamiento equitativo y justo en la fijación de sus sueldos y demás formas de retribución”. (Énfasis suplido.) 3 L.RR.A. sec. 760a. El sis-tema de personal al cual se refiere la disposición citada es el sistema creado mediante la Ley de Personal de Servicio Público.(14) O sea, que la Ley de Retribución Uniforme aplica a aquellos empleados que están cubiertos específica-mente bajo las disposiciones de la Ley de Personal de Ser-vicio Público.
Al examinar esta última ley encontramos que están ex-cluidos de su aplicación “los empleados de agencias o ins-trumentalidades del Gobierno que funcionen como empre-sas o negocios privados”. 3 L.P.R.A. see. 1338(3). La AMA funciona como una empresa o negocio privado, según lo establece la propia Ley de la Autoridad Metropolitana de Autobuses(15) (en adelante la Ley de la AMA). Dicha ley también dispone expresamente que, “[a] los efectos de la Ley de Personal los funcionarios y empleados de la Autori-dad estarán comprendidos en el Servicio Exento”. 23 L.P.R.A. see. 607.
Así, pues, los empleados de la AMA no están cubiertos bajo la Ley de Personal de Servicio Público y, por lo tanto, tampoco les aplica la Ley de Retribución Uniforme, ya que esta ley, por sus propios términos, aplica solamente a los empleados cubiertos por la Ley de Personal de Servicio Público.
B. No obstante, el Art. 8 del Reglamento de Personal de *871la AMA, Secs. 8.1 a 8.8, dispone para la creación de un plan de retribución similar al expuesto en la Ley de Retribución Uniforme para el personal de servicio público. Las disposi-ciones del reglamento en cuanto a dicho plan de retribu-ción no hacen distinción entre categorías de empleados, por lo que los querellantes pueden reclamar bajo dicho plan derechos comparables con los que establece la Ley de Re-tribución Uniforme para el personal del servicio público.(16)
Debemos aclarar que aunque los derechos de los em-pleados querellantes parezcan surgir del Reglamento de la AMA en lugar de surgir de la Ley Núm. 379, supra, y la Ley de Retribución Uniforme, esto no obsta para que éstos puedan acogerse al procedimiento de la citada Ley Núm. 2.
En Piñero v. A.A.A., supra, págs. 900-901, establecimos lo siguiente:
El alcance de la Ley Núm. 2, supra, se ha extendido me-diante diferentes disposiciones estatutarias y enmiendas. Como resultado, el procedimiento sumario establecido en la misma es aplicable no tan s[ó]Zo a reclamaciones de salarios sino a reclamaciones de cualesquiera derechos o beneficios la-borales y de cualesquiera compensaciones en caso de que un obrero o empleado hubiese sido despedido de su empleo sin justa causa. La Ley Núm. 2, supra, está disponible, además, cuando el legislador lo haya reglamentado mediante leyes especiales. Entre las acciones que pueden ventilarse al am-paro del procedimiento sumario por disposición de una ley especial se encuentran: (i) las reclamaciones por despido injus-tificado basadas en la Ley Núm. 80, supra; (ii) las acciones que surgen al amparo del Art. 5a de la Ley de Compensaciones por Accidentes de Trabajo; (iii) las reclamaciones instadas al am-paro de la Ley Antidiscrimen, Ley Núm. 100, supra; (iv) las acciones que surgen en virtud de la Ley para la protección de madres obreras ....
Lo anterior es demostrativo de que el ámbito de aplicación de la Ley Núm. 2 se ha extendido para abarcar diversas recla-*872maciones que emanan de la relación obrero-patronal. (Énfasis suplido.)
Nuestros pronunciamientos en Pinero v. A.A.A., supra, demuestran que el procedimiento establecido en la citada Ley Núm. 2 se puede utilizar para reclamar una amplia gama de derechos o beneficios de índole laboral. Forzoso es concluir que la Ley Núm. 2 aplica a reclamaciones labora-les que surjan al amparo del reglamento de una corpora-ción o agencia pública o privada. Lo decisivo para invocar los beneficios de la Ley Núm. 2, supra, es que se trate de una reclamación de índole laboral sobre cualesquiera dere-chos garantizados al empleado al amparo de una ley o un reglamento.
VI
Por último, procede que atendamos la determinación del Tribunal de Circuito de anotar la rebeldía a los querellados en su carácter personal. En cuanto a este extremo, coinci-dimos con la mayoría en que no procede dicha anotación de rebeldía.
La Ley Núm. 2, supra, establece un término de diez (10) o quince (15) días para que el patrono conteste la querella presentada por el empleado. 32 L.P.R.A. see. 3120. Si la parte querellada no comparece dentro de este término, el tribunal podrá dictar sentencia en rebeldía, concediendo el remedio solicitado por la parte querellante. 32 L.P.R.A. see. 3121. El término para contestar la querella no podrá ex-tenderse a menos que el querellado solicite una prórroga dentro del plazo original para contestar la querella. Díaz v. Hotel Miramar Corp., supra.
Al analizar estas normas hemos determinado que alega-ciones concluyentes y determinaciones de derecho, al igual que hechos alegados incorrectamente, no son suficientes para sostener una determinación de responsabilidad del patrono. Para poder dictar sentencia en rebeldía bajo la *873Ley Núm. 2, supra, es necesario que de las alegaciones surjan hechos suficientes para justificar la concesión del remedio. Véase Hernández v. Espinosa, supra, y los casos allí citados.
Por otra parte, los términos y las condiciones aplicables para anotar la rebeldía en el procedimiento civil ordinario son los establecidos en las Reglas de Procedimiento Civil.(17) La Regla 10.1 indica que “un demandado deberá notificar su contestación dentro de veinte (20) días de ha-bérsele entregado copia del emplazamiento y la demanda”. Este plazo puede ser prorrogado. Procede una anotación de rebeldía cuando el demandado no cumple con el requisito de comparecer a contestar la demanda y/o defenderse en otra forma según lo dispuesto en estas reglas.(18)
Al aplicar estas disposiciones a la AMA y a los demás querellados, encontramos que todos ellos comparecieron ante el tribunal, solicitando prórroga para contestar las alegaciones, seis (6) días después de haber sido presentada la querella, o sea dentro del término para comparecer al tribunal que establecen tanto las Reglas de Procedimiento Civil como la Ley Núm. 2, supra. Posteriormente, y dentro del término de la prórroga que el tribunal les concedió, los querellados contestaron la querella. Así, no puede conside-rarse que éstos incurrieron en rebeldía.
Cabe señalar, además, que aun cuando los querellados comparecieron inicialmente ante el tribunal en su “carác-ter oficial”, esto no obsta para estimar como oportuna y bien hecha su comparecencia en cuanto a las reclamacio-nes personales. La mera alegación de un querellado (o de-mandado) en el sentido de que está compareciendo en su carácter oficial no significa que esa comparecencia no es válida en cuanto a cualesquiera de las otras reclamaciones hechas en su contra en la demanda.
*874El carácter oficial y el carácter personal de una compa-recencia ante el tribunal sólo se refiere al remedio que ha-brá de concederse, y propiamente, a la capacidad o autori-dad del demandado para otorgarlo. Si al contestar una demanda o querella, la parte expresa que está compare-ciendo en su carácter oficial, pero hace alegaciones y opone defensas que pueden ser aplicables tanto a la reclamación oficial como la personal, dicha comparecencia debe esti-marse bien hecha en cuanto a todas las reclamaciones he-chas en la querella o demanda contra dicha parte. Después de todo, es norma ampliamente reconocida que no es el título o nombre del escrito o reclamación lo que determina su naturaleza, sino su contenido. Ramos González v. Félix Medina, 121 D.P.R. 312 (1988); Magriz v. Empresas Nati-vas, 143 D.P.R. 63 (1997).
En este caso, los querellados, desde la primera vez que comparecieron al tribunal, aunque indicaron que lo hacían en su carácter oficial, hicieron alegaciones y levantaron de-fensas aplicables a las reclamaciones personales. Es por eso que la comparecencia de los querellados debe conside-rarse válida en cuanto a todas las reclamaciones hechas en la querella. Como ya indicáramos, los querellados compa-recieron dentro de los términos que establecen tanto las Reglas de Procedimiento Civil como la Ley Núm. 2, supra. En estas circunstancias, es forzoso concluir que ninguno de los aquí peticionarios incurrió en rebeldía. (19)
*875VII
En conclusión, disentimos de la opinión mayoritaria en aquella parte que ordena que las reclamaciones laborales bajo las citadas Leyes Núms. 89 y 379 se tramiten por la vía ordinaria. En su lugar, confirmaríamos la sentencia del Tribunal de Circuito que ordenó la separación de la acción de daños y perjuicios de la acción en reclamación de sala-rios, de manera que la primera se tramite por la vía ordi-naria y la segunda se ventile mediante el procedimiento sumario de la Ley Núm. 2, supra. Entendemos que dicha solución es la más justa y más acorde con las disposiciones de la Ley Núm. 2, supra, y su jurisprudencia inter-pretativa.
Por otra parte, coincidimos con la mayoría en que no procede la anotación de rebeldía a los querellados, por lo que revocaríamos la sentencia del tribunal recurrido en cuanto a este extremo. Así modificada, devolveríamos el caso al tribunal de instancia para que continúen los proce-dimientos de forma compatible con lo aquí expuesto.

(1) Presidente y gerente general de la Autoridad Metropolitana de Autobuses (en adelante AMA).


(2) Vicepresidente de Área, Programación y Servicio de la AMA.


(3) Director de Relaciones Industriales.


(4) Ayudante del Presidente.


(5) Resolución y orden, pág. 1, inciso (2).


(6) Todos los querellados, incluyendo al Sr. Femando Pérez, contestaron la de-manda en su carácter personal el 6 de julio de 1998.


(7) El Sr. Fernando Pérez no fue parte del recurso presentado ante este Tribunal.


(8) Como bien señala la opinión mayoritaria, esta norma no es aplicable al caso de autos, ya que el recurso de certiorari que nos ocupa fue presentado el 3 de diciem-bre de 1998, y la norma de Dávila v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999), adoptada con carácter prospectivo, es aplicable a recursos de certiorari presentados a partir de 12 de febrero de 1999.


(9) En este caso, al considerar la procedencia del uso de interrogatorios por parte del patrono para descubrir prueba, tomamos en consideración el hecho de que ‘los demandados en esos casos tenían en sus propios récords toda la información reque-*862rida de los obreros, o podían adquirirla fácilmente mediante una investigación ade-cuada de un pequeño número de empleados”. Sierra v. Tribunal Superior, 81 D.P.R. 554, 563 (1959).


(10) Es necesario señalar aquí que a la luz de lo recientemente resuelto por este Tribunal en Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364 (2001), en acciones por despido injustificado y discriminatorio bajo la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. see. 185 et seq.), y la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151), en razón del orden en que se presenta la prueba, es conveniente que al menos en principio, toda la reclamación se tramite mediante un solo procedimiento. Este procedimiento ha de ser necesariamente el de la citada Ley Núm. 2, ya que para las acciones al amparo de la Ley Núm. 80, supra, sólo está disponible el procedimiento sumario. Rivera v. Insular Wire Products Corp., supra, pág. 927. Sin embargo, no existe impedimento alguno para que el tribunal, si es que determina que efectivamente hubo un despido injustificado según la Ley Núm. 80, supra, decida tramitar la acción de discrimen por la vía ordinaria.


(11) Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


(12) Entiéndase la Ley Núm. 100, supra, la Ley Núm. 17 de 22 de abril de 1988 (hostigamiento sexual en el empleo), 29 L.P.R.A. see. 155 et seq., y la Ley Núm. 69 de 6 de julio de 1985 (discrimen por razón de género), 29 L.P.R.A. see. 1321 et seq.


(13) Reglamento Núm. 5427 de 15 de mayo de 1996.


(14) Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A see. 1301 et seq.).


(15) Ley Núm. 5 de 11 de mayo de 1959 (23 L.P.R.A. see. 601 et seq.).


(16) En este sentido, hemos resuelto que “[a] pesar de que la Ley de Personal no aplica a los empleados de agencias del Gobierno que funcionen como empresas pri-vadas, nada impide que éstas adopten reglamentos con disposiciones similares a las contenidas en la Ley de Personal y que garanticen los mismos derechos a sus empleados”. Piñero v. A.A.A., 146 D.P.R. 890, 907 (1998).


(17) Véase, también, Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809 (1978).


(18) J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 749.


(19) La situación del Sr. Fernando Pérez merece atención especial. Éste compa-reció por primera vez al tribunal dentro de los veinte (20) días que establece las Regla 10.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, para contestar la demanda. En dicha comparecencia, el Sr. Femando Pérez indicó que había solicitado represen-tación del Secretario de Justicia, por lo que el tribunal le concedió, el 13 de mayo de 1998, una prórroga de veinte (20) días. No obstante, el señor Pérez no volvió a com-parecer ante el tribunal hasta el 6 de julio de 1998, cuando todos los querellados contestaron la demanda en su carácter personal. Además, y como ya indicáramos, el señor Pérez no es parte en el recurso presentado ante nos.